EXHIBIT 10.2

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") is made as of
November 19, 2015 by and between Multimedia Platforms, Inc., a Nevada
corporation (the "Company") and Robert Blair (the "Executive").

 

W I T N E S S E T H.

 

WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated as of June 26, 2015 (the "Employment Agreement") (capitalized terms used
and not otherwise defined herein shall have the meanings given to such terms in
the Employment Agreement); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Section 2.03(d)(iii) of the Employment Agreement is hereby amended by
deleting the entire section thereof and replacing it with the following:

 

(iii) "NON-COMPETE TERM" means, in the case of termination for any reason, the
period from the Effective Date to the date ending 2 years following the date of
termination.

 

2. Except as specifically set forth herein, the Employment Agreement and all of
its terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
"this Employment Agreement," "hereto," "hereof," "hereunder," or words of like
import shall mean the Employment Agreement as amended by this Amendment.

 

3. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

4. This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State, without regard to such State's conflicts of law
principles.

 

12. This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 



 

1


 



 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



COMPANY:

  

Multimedia Platforms, Inc.

 

  

 

 

By:

/s/ C. Lawrence Rutstein

 

 

C. Lawrence Rutstein

 

 

Chairman of the Board

 

  

EXECUTIVE:

  By:

/s/ Robert Blair

Robert Blair

 

 

2

--------------------------------------------------------------------------------